Title: From George Washington to Alexander Hamilton, 29 May 1794
From: Washington, George
To: Hamilton, Alexander


               
                  Dr Sir,
                  Philada 29 May 1794.
               
               To the best of my recollection I shewed, or turned over to your office, a letter from the Governor of this State, with enclosures, to which the one herewith sent of the 27th refers.  But the parts of the former alluded to in the latter have escaped me. I therefore send it to you, that if any answer thereto, or acting upon either or both is necessary, that you will do it accordingly. I am &c.
               
                  Geo: Washington
               
            